Citation Nr: 1218784	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, initially claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for July 2010, but the Veteran withdrew that request in writing.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

Although the Veteran originally claimed service connection for PTSD, the medical evidence includes diagnoses of an anxiety disorder and major depression.  Thus, the Board has characterized the issue to reflect a broad definition of the claim and will address service connection for any acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The case was remanded for further development by the Board in May 2011 to afford the VA examiner with an opportunity to provide an opinion regarding aggravation of the Veteran's pre-existing disability.  The examiner provided the requested opinion in May 2011 and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran had a psychiatric disability that pre-existed his entry into service. 

2.  The Veteran's psychiatric disability increased in severity beyond the natural progression of the disease during service and was therefore aggravated by service.  





CONCLUSION OF LAW

The criteria for service connection on the basis of aggravation for a psychiatric disability, diagnosed as an anxiety disorder and major depression, have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a psychiatric disability, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

Service Connection for a Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  The March 1961 report of medical history notes frequent trouble sleeping, depression or excessive worry, and nervous trouble.  On the corresponding report of medical examination, the examiner noted the Veteran was psychiatrically clinically abnormal with moderate residual passive aggressive traits, not considered disabling.  As such, the presumption of soundness does not apply and the disability pre-existed service.

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board notes that the Veteran's disability did increase in severity during service.  The Veteran's service treatment records contain a March 1963 report of frequent complaints of his stomach, which was found to be due to nervousness.  The Veteran reported that he was scared to say something wrong in front of the officers or during an inspection.  The examiner noted that the Veteran is a dull, apathetic, listless, disinterested, clinging, and dependent individual who is oriented in all spheres, but has a complete lack of interest in anything but himself.  The examiner noted that the Veteran's mood and affect were within normal limits and no evidence of mental illness was seen.  He diagnosed severe chronic passive dependency reaction, manifested by a tendency to cling to others for emotional support, attitudes of helplessness and indecisiveness, and a dearth of external interests.  The Veteran's treatment records show continuous complaints of tension headaches and stomach problems.  Another March 1963 record shows complaints of depression and nervousness.  The examiner diagnosed passive dependency with anxiety.  A November 1963 report shows that the Veteran was admitted to the hospital for a neurological evaluation of his headaches.  The examination revealed no physical findings, but the examiner noted that the Veteran was quite tense and fundamentally quite nervous.  He remained hospitalized on the Neurology Service until mid-December.  In December 1963, the Veteran was diagnosed with chronic mild emotional instability reaction, manifested by headaches, bizarre eye movements, and hyperchondriasis.  On the separation report of medical history, the Veteran reported nervous trouble.  The examiner noted that the Veteran was hospitalized at the 2nd Gen. Hosp. for 20 days for emotional instability reaction.  

In addition to the service treatment records, the Veteran was afforded a VA examination in September 2010.  The examiner performed a thorough mental examination and diagnosed the Veteran with a delusional disorder, major depression, and an anxiety disorder.  In May 2011, the examiner provided an addendum to the VA examination noted that the Veteran's delusional disorder is due to a history of childhood poverty along with childhood physical, emotional, and sexual abuse and was less likely as not exacerbated by his military experiences.  The examiner noted however that the Veteran's depression and anxiety disorders, while also likely due to childhood abuse, were at least as likely as not exacerbated by his military service, as evidenced by difficulty performing his duties, being assigned to menial tasks, and being hospitalized.  The examiner opined that his difficulty performing his duties does not appear to be due to malingering, as he received an honorable discharge, and reported no article 15s, AWOLs, or courts martial.  

The Board interprets the examiner's statement that his depression and anxiety were exacerbated by his military service as an indication that the Veteran's increase in disability during service was not due to the natural progress of the pre-existing condition, but rather increased above the baseline level of disability upon entry into service.  Unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease, a pre-existing disability will be considered to have been aggravated by active service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Therefore, based upon all the evidence of record, the Board finds that the service connection for a psychiatric disability is warranted based upon aggravation of a pre-existing disability.  












ORDER

Entitlement to service connection for an acquired psychiatric disability, diagnosed as anxiety and depression, is granted based upon aggravation of a pre-existing disability.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


